Exhibit 10.11

[SVP Version]

Change of Control

Terms and Conditions

TiVo Inc. (the “Corporation”) considers it essential to the best interests of
its shareholders to foster the continuous employment of the Corporation’s key
management personnel. In this regard, the Corporation’s Board of Directors (the
“Board”) recognizes that, as is the case with many publicly-held corporations,
the possibility of a change in control of the Corporation may exist and the
uncertainty and questions that it may raise among management could result in the
departure or distraction of management personnel to the detriment of the
Corporation and its shareholders.

The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Corporation’s management, including yourself, to
their assigned duties without the distraction arising from the possibility of a
change in control of the Corporation.

In order to induce you to remain in its employ, the Corporation hereby agrees
that after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement in the event
that your employment with the Corporation is terminated under the circumstances
described below in anticipation of or subsequent to a Change in Control (as
defined below).

Term of Agreement. This Agreement shall commence on January 1, 2007 the
“Effective Date”) and shall continue in effect until the earlier of its
termination by mutual consent of you and the Corporation or the date all
payments or benefits required to be made or provided hereunder have been made or
provided in their entirety.

1. Change in Control. No benefits shall be payable hereunder unless there has
been a Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:

(i) a dissolution or liquidation of the Corporation;

(ii) a sale of all or substantially all of the assets of the Corporation;

(iii) a sale by the stockholders of the Corporation of the voting stock of the
Corporation to another corporation or its subsidiaries that results in the
ownership by such corporation and/or its subsidiaries of eighty percent (80%) or
more of the combined voting power of all classes of the voting stock of the
Corporation entitled to vote;

(iv) a merger or consolidation involving the Corporation in which the
Corporation is not the surviving corporation or a merger or consolidation of a
subsidiary of the Corporation and in which, in either case, beneficial ownership
of securities of the Corporation representing at least fifty percent (50%) of
the combined voting power entitled to vote in the election of members of the
Board of Directors (“Directors”) has changed;

(v) a reverse merger in which the Corporation is the surviving corporation but
the shares of the Corporation’s Common Stock outstanding immediately preceding
the merger are



--------------------------------------------------------------------------------

converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, and in which beneficial ownership of securities
of the Corporation representing at least fifty percent (50%) of the combined
voting power entitled to vote in the election of Directors has changed;

(vi) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Corporation or subsidiary of the Corporation or other entity
controlled by the Corporation) of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule)
of securities of the Corporation representing at least fifty percent (50%) of
the combined voting power entitled to vote in the election of Directors; or

(vii) for any reason during any period of two (2) consecutive years (not
including any period prior to the Effective Date) a majority of the Board is
constituted by individuals other than (1) individuals who were directors
immediately prior to the beginning of such period, and (2) new directors whose
election or appointment by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors
immediately prior to the beginning of the period or whose election or nomination
for election was previously so approved.

2. Termination in Anticipation of or Following Change in Control.

(i) General. If a Change in Control shall have occurred during the term of this
Agreement, you shall be entitled to the benefits provided in Section 4(ii) if
your employment is terminated within the thirteen (13) month period immediately
following the date of such Change in Control (a) by the Corporation other than
for Cause or Disability (each as defined below), or (b) by you for Good Reason
(as defined below) (a termination of your employment under the circumstances
described in this sentence is sometimes hereinafter referred to as a “Payment
Termination”). Notwithstanding anything contained herein, if your employment is
terminated during the period commencing on the public announcement of a
transaction which if consummated will constitute a Change in Control and ending
on the date of consummation of such Change in Control either by the Corporation
other than for Cause or Disability or by you for Good Reason, and if such
termination (1) was at the request of a third party effecting the Change in
Control or (2) otherwise arose in connection with or in anticipation of the
Change in Control, then for all purposes of this Agreement your employment shall
be deemed to have been terminated immediately after the actual occurrence of the
Change in Control; provided, however that nothing herein shall extend the period
within which any option to purchase the Corporation’s capital stock that you
hold may be exercised following your termination of employment in such a manner
as to result in adverse tax consequences to you under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Except as described in
the preceding sentence, in the event that your employment with the Corporation
is terminated for any reason and subsequently a Change in Control occurs, you
shall not be entitled to any benefits hereunder.

(ii) Death or Disability. Your employment with the Corporation shall terminate
automatically upon your death. The Corporation may terminate your employment for
Disability, but only if that Disability continues through the Date of
Termination (as hereinafter

 

2



--------------------------------------------------------------------------------

defined). For purposes of this Agreement, “Disability” shall mean your absence
from the full-time performance of your duties with the Corporation for six
(6) consecutive months by reason of your physical or mental illness.

(iii) Cause. The Corporation may terminate your employment for Cause. For
purposes of this Agreement, “Cause” shall mean (a) your willful and continued
failure to substantially perform your duties with the Corporation (other than
any such failure resulting from your incapacity due to physical or mental
illness or any such actual or anticipated failure after your issuance of a
Notice of Termination (as defined below) for Good Reason), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (b) your willful and continued
failure to substantially follow and comply with the specific and lawful
directives of the Board, as reasonably determined by the Board (other than any
such failure resulting from your incapacity due to physical or mental illness or
any such actual or anticipated failure after your issuance of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to you by the Board, which demand specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, (c) your willful commission of an act of fraud or dishonesty
resulting in material economic or financial injury to the Corporation, or
(d) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony involving moral turpitude. For purposes of this
Section 3(iii), no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith.

(iv) Good Reason. You may terminate your employment with the Corporation for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, after a Change in Control, of any one or more of the following
events without your prior written consent, unless the Corporation fully corrects
the circumstances constituting Good Reason (provided such circumstances are
capable of correction) prior to the Date of Termination:

(a) A material reduction in the nature or scope of your responsibilities, or the
assignment to you of duties that are materially inconsistent with your position
(in each case as compared to your responsibilities, duties or position
immediately prior to the Change in Control);

(b) the Corporation’s reduction of your annual base salary or bonus opportunity,
each as in effect on the date hereof or as the same may be increased from time
to time;

(c) the relocation of the Corporation’s offices at which you are principally
employed immediately prior to the date of the Change in Control (your “Principal
Location”) such that your one-way daily commute from your principal residence to
the Corporation’s offices at which you are principally employed is increased by
more than fifty (50) miles;

(d) the Corporation’s failure to pay to you any portion of your then current
compensation or any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation, in each case within seven
(7) days of the date such compensation is due;

 

3



--------------------------------------------------------------------------------

(e) the Corporation’s failure to continue in effect compensation and benefit
plans which provide you with benefits which are no less favorable on an
aggregate basis, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, to the benefits provided
to you under the Corporation’s compensation and benefit plans and practices
immediately prior to the Change in Control;

(f) the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; or

(g) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 3(v) hereof
(and, if applicable, the requirements of Section 3(iii) hereof), which purported
termination shall not be effective for purposes of this Agreement.

Your right to terminate your employment pursuant to this Section 3(iv) shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

(v) Notice of Termination. Any purported termination of your employment by the
Corporation or by you (other than termination due to your death, which shall
terminate your employment automatically) shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 6.
For purposes of this Agreement, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement (if any)
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

(vi) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (a) if your employment is terminated due to your death, the date of
your death; (b) if your employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the full time performance of your duties during such thirty (30) day
period), and (c) if your employment is terminated for any reason other than
death or Disability, the date specified in the Notice of Termination (which, in
the case of a termination by the Corporation without Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination by you for Good Reason shall not be less than fifteen
(15) nor more than thirty (30) days from the date such Notice of Termination is
given).

3. Compensation Upon Termination.

(i) If your employment with the Corporation is terminated by reason of your
death, by the Corporation for Cause or Disability, or by you other than for Good
Reason, the Corporation shall pay you your full base salary, when due, through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan or practice of the Corporation at the time such payments are
due, and the Corporation shall have no further obligations to you under this
Agreement.

 

4



--------------------------------------------------------------------------------

(ii) If you incur a Payment Termination, then, subject to Section 4(v), in lieu
of any severance benefits to which you may otherwise be entitled under any
severance plan or program of the Corporation or by law, you shall be entitled to
the benefits provided below:

(a) the Corporation shall, at the time specified in Section 4(iii), pay to you
your full base salary, when due, through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan or practice of the
Corporation at the time such payments are due;

(b) the Corporation shall, at the time specified in Section 4(iii), pay as
severance pay to you a lump-sum severance payment equal to the sum of the
following:

(A) seventy-five percent (75%) of the greater of (x) your annual base salary as
in effect immediately prior to delivery of the Notice of Termination or (y) your
annual base salary as in effect immediately prior to the Change in Control; and

(B) seventy-five percent (75%) of the greater of (x) your targeted annual bonus
for the year in which the Date of Termination occurs or (y) your targeted annual
bonus for the year in which the Change in Control occurs, as if the bonus goals
are satisfied;

(c) you shall immediately become vested with respect to seventy-five percent
(75%) of the unvested portion of any options to purchase the Corporation’s
capital stock that you then hold and/or the restrictions with respect to
seventy-five percent (75%) of the restricted shares or other equity awards with
regard to the Corporation’s capital stock that you then hold shall immediately
lapse; provided, however that with regard to stock options or restricted shares
or other equity awards with regard to the Corporation’s capital stock held by
you that contain provisions making the vesting of, or lapse of restrictions with
respect to, such awards contingent upon the attainment of one or more
performance goals (“Performance Awards”), such Performance Awards shall become
vested and/or restrictions shall lapse with respect to seventy-five percent
(75%) of the shares of the Corporation’s capital stock that otherwise would have
become vested during the year of your termination of employment as if the
performance goals with respect to such year (or prior periods) had been
attained;

(d) for the period beginning on the Date of Termination and ending on the
earlier of (i) the date which is nine (9) full months following the Date of
Termination or (ii) the first day of your eligibility to participate in a
comparable group health plan maintained by a subsequent employer, the
Corporation shall pay for and provide you and your dependents with the same
medical benefits coverage to which you would have been entitled had you remained
continuously employed by the Corporation during such period. In the event that
you are ineligible under the terms of the Corporation’s benefit plans to
continue to be so covered, the Corporation shall provide you with substantially
equivalent coverage through other sources or will provide you with a lump sum
payment (determined on a present value basis using the interest rate provided in
Section 1274(b)(2)(B) of the Code, on the Date of Termination) in such

 

5



--------------------------------------------------------------------------------

amount that, after all income and employment taxes on that amount, shall be
equal to the cost to you of providing yourself such benefit coverage. At the
termination of the benefits coverage under the first sentence of this
Section 4(ii)(e), you and your dependents shall be entitled to continuation
coverage pursuant to Section 4980B of the Code, Sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by such laws, as if you had terminated
employment with the Corporation on the date such benefits coverage terminates;
and

(e) the Corporation shall furnish you for six (6) years following the Date of
Termination with directors’ and officers’ liability insurance insuring you
against insurable events which occur or have occurred while you were a director
or officer of the Corporation, such insurance to have policy limits aggregating
not less than the amount in effect immediately prior to the Change in Control,
and otherwise to be in substantially the same form and to contain substantially
the same terms, conditions and exceptions as the liability issuance policies
provided for officers and directors of the Corporation in force from time to
time, provided, however, that such terms, conditions and exceptions shall not
be, in the aggregate, materially less favorable to you than those in effect on
the date hereof; provided, further, that if the aggregate annual premiums for
such insurance at any time during such period exceed one hundred and fifty
percent (150%) of the per annum rate of premium currently paid by the
Corporation for such insurance, then the Corporation shall provide the maximum
coverage that will then be available at an annual premium equal to one hundred
and fifty percent (150%) of such rate.

(iii) The payments provided for in Sections 4(ii)(a) and (b) as applicable,
shall be made not later than the fifth business day following the Date of
Termination; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Corporation shall pay to you on
such day an estimate, as determined in good faith by the Corporation, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth day after the Date of Termination. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Corporation to you, payable on
the fifth day after demand by the Corporation (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

(iv) You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amounts (other
than loans or advances to you by the Corporation) claimed to be owed by you to
the Corporation, or otherwise.

(v) As a condition to your receipt of any benefits described in Section 4(ii)
hereof, you shall be required to execute a Release (the “Release”) of all claims
arising out of your employment or the termination thereof, in a form reasonably
acceptable to the Corporation. Such Release shall specifically relate to all of
your rights and claims in existence at the time of such execution but shall
exclude any continuing obligations the Corporation may have to you following the
date of termination under this Agreement or any other agreement providing for
obligations to survive your termination of employment.

 

6



--------------------------------------------------------------------------------

4. Successors; Binding Agreement.

(i) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

5. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

6. Confidentiality and Non-Solicitation Covenants.

(i) Confidentiality. You hereby agree that during the term of this Agreement and
thereafter, you shall not, directly or indirectly, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (as defined below). You further
agree that, upon termination of your employment with the Corporation, all
Confidential Information in your possession that is in written or other tangible
form (together with all copies or duplicates thereof, including computer files)
shall be returned to the Corporation and shall not be retained by you or
furnished to any third party, in any form except as provided herein; provided,
however, that you shall not be obligated to treat as confidential, or return to
the Corporation copies of any Confidential Information that (a) was publicly
known at the time of disclosure to you, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Corporation by any person or entity, or (c) is lawfully
disclosed to you by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to you or known by you
as a consequence of or through your relationship with the Corporation about the
customers, employees, business methods, public relations methods, organization,
procedures or finances, including, without limitation, information of or

 

7



--------------------------------------------------------------------------------

relating to customer lists, product lists, product road maps, technology
specifications or other information related to the products and services of the
Corporation and its affiliates. Nothing herein shall limit in any way any
obligation you may have relating to Confidential Information under any other
agreement with or promise to the Corporation.

(ii) Non-Solicitation. You hereby agree that, for the one (1) year period
immediately following the Date of Termination, you shall not, either on your own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or shareholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Corporation any of its officers or employees or offer
employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Corporation; provided, however, that a general advertisement to
which an employee of the Corporation responds shall in no event be deemed to
result in a breach of this Section 7(ii).

(iii) Survival; Reformation. The provisions of this Section 7 shall survive the
termination or expiration of this Agreement and your employment with the
Corporation and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 7 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.

(iv) Equitable Relief. In the event that you shall breach or threaten to breach
any of the provisions of this Section 7, in addition to and without limiting or
waiving any other remedies available to the Corporation in law or in equity, the
Corporation shall be entitled to immediate injunctive relief in any court,
domestic or foreign, having the capacity to grant such relief, to restrain such
breach or threatened breach and to enforce the provisions of this Section 7. You
acknowledge that it is impossible to measure in money the damages that the
Corporation will sustain in the event that you breach or threaten to breach the
provisions of this Section 7 and, in the event that the Corporation shall
institute any action or proceeding to enforce such provisions seeking injunctive
relief, you hereby waive and agree not to assert and shall not use as a defense
thereto the claim or defense that the Corporation has an adequate remedy at law.
The foregoing shall not prejudice the right of the Corporation to require you to
account for and pay over to the Corporation the amount of any actual damages
incurred by the Corporation as a result of such breach.

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law

 

8



--------------------------------------------------------------------------------

principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Except as
provided in Section 4(ii)(f) hereunder, any payments provided for hereunder
shall be paid net of any applicable withholding required under federal, state or
local law. The obligations of the Corporation under Section 4 shall survive the
expiration of the term of this Agreement. The section headings contained in this
Agreement are for convenience only, and shall not affect the interpretation of
this Agreement.

8. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

10. Arbitration; Dispute Resolution, Etc.

(i) Arbitration Procedure. Except as set forth in Section 7(iv), any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement or any arrangements relating
to this Agreement or contemplated in this Agreement or the breach, termination
or invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, you and the
Corporation shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event you and the Corporation cannot
agree on an arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator. Neither you nor the Corporation nor the arbitrator shall disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.

(ii) Compensation During Dispute, Etc. Your compensation during any
disagreement, dispute, controversy, claim, suit, action or proceeding
(collectively, a “Dispute”) arising out of or relating to this Agreement or the
interpretation of this Agreement shall be as follows:

If there is a termination of your employment with the Corporation followed by a
Dispute as to whether you are entitled to the payments and other benefits
provided under this Agreement, then, during the period of that Dispute the
Corporation shall pay you fifty percent (50%) of the amounts specified in
Section 4(ii)(b) hereof, and the Corporation shall provide you

 

9



--------------------------------------------------------------------------------

with the other benefits provided in Section 4(ii) of this Agreement, if, but
only if, you agree in writing that if the Dispute is resolved against you, you
shall promptly refund to the Corporation all payments you receive under
Section 4(ii)(b) of this Agreement plus interest at the rate provided in
Section 1274(d) of the Code, compounded quarterly. If the Dispute is resolved in
your favor, promptly after resolution of the Dispute the Corporation shall pay
you all amounts which were withheld during the period of the Dispute plus
interest at the rate provided in Section 1274(d) of the Code, compounded
quarterly.

(iii) Expenses, Legal Fees. The Corporation shall pay, or reimburse you for, all
administrative fees and costs, and all arbitrator’s fees and expenses incurred
by you in connection with any Dispute arising out of or related to this
Agreement. The Corporation shall pay, or reimburse you for, all expenses and
reasonable attorneys fees incurred by you in connection with any Dispute arising
out of or relating to this Agreement or the interpretation thereof to which you
are entitled by statute and with respect to which you prevail, and then in
accordance with the terms of the arbitrator’s award.

11. Section 409A.

(a) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code and, accordingly, the benefits provided
pursuant to this Agreement are intended to be paid not later than the later of:
(i) the fifteenth day of the third month following your first taxable year in
which such benefit is no longer subject to a substantial risk of forfeiture, and
(ii) the fifteenth day of the third month following the first taxable year of
the Company in which such benefit is no longer subject to a substantial risk of
forfeiture, as determined in accordance with Section 409A of the Code and any
Treasury Regulations and other guidance issued thereunder. The date determined
under this subsection is referred to as the “Short-Term Deferral Date.”

(b) Notwithstanding anything to the contrary herein, in the event that any
benefits provided pursuant to this Agreement are not actually or constructively
received by you on or before the Short-Term Deferral Date, to the extent such
benefit constitutes a deferral of compensation subject to Code Section 409A,
then: (i) subject to clause (ii), such benefit shall be paid upon your
separation from service, with respect to the Company and its affiliates within
the meaning of Section 409A of the Code, and (ii) if you are a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, with respect to
the Company and its affiliates, such benefit shall be paid upon the date which
is six months after the date of your “separation from service” (or, if earlier,
the date of your death).

12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance agreements, is hereby terminated and cancelled.
Any of your rights hereunder shall be in addition to any rights you may
otherwise have under benefit plans or agreements of the Corporation (other than
severance plans or agreements) to which you are a party or in which you are a
participant, including, but not limited to, any Corporation

 

10



--------------------------------------------------------------------------------

sponsored employee benefit plans and stock options plans. For the avoidance of
doubt, this Agreement will supersede any provisions contained in the
Corporation’s stock option plan or otherwise that would impose a “cut-back”
under Section 280G of the Code (but in no event shall this Agreement be
construed or interpreted as providing any right to “gross-up” or similar tax
reimbursement pay in respect of excise taxes payable as a result of Sections
280G or 4999 of the Code), it being understood and agreed that you may elect to
reduce or eliminate any payment or benefit to which you are otherwise entitled
in order to avoid imposition of any tax under Section 409A of the Code. The
provisions of this Agreement shall not in any way abrogate your rights under
such other plans and agreements. In addition this Agreement shall not limit in
any way any obligation you may have under any other agreement with or promise to
the Corporation relating to employee confidentiality, proprietary rights in
technology or the assignment of interests in any intellectual property.

13. At-Will Employment. Nothing contained in this Agreement shall (i) confer
upon you any right to continue in the employ of the Corporation, (ii) constitute
any contract or agreement of employment, or (iii) interfere in any way with the
at-will nature of your employment with the Corporation.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

 

Sincerely,

TIVO INC.

By:

 

 

Its:

 

Agreed and Accepted,

this              day of                     , 200    .

 

 

 

 

11